In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-03-546 CV

____________________


GARY REED WALP, Appellant


V.


TEXAS DEPARTMENT OF CRIMINAL JUSTICE,

PARDONS AND PAROLES DIVISION,

GARY L. JOHNSON, AND BRYAN COLLIER Appellees




On Appeal from the 58th District Court
Jefferson County, Texas

Trial Cause No. A-171305




MEMORANDUM OPINION (1)
	Gary Reed Walp, appellant, filed a motion to dismiss this appeal.  The Court finds
that this motion is voluntarily made by the appellant prior to any decision of this Court and
should be granted.  Tex. R. App. P. 42.1(a)(1).  No other party filed a notice of appeal.
	It is, therefore, ORDERED that the motion to dismiss be granted and the appeal is
therefore DISMISSED.	
									PER CURIAM
Opinion Delivered March 25, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.